     Case: 1:19-cv-02029 Document #: 1 Filed: 03/25/19 Page 1 of 5 PageID #:1



                     THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

PIPE FITTERS’ RETIREMENT FUND, LOCAL               )
597; PIPE FITTERS’ WELFARE FUND, LOCAL             )
597; PIPE FITTERS’ TRAINING FUND, LOCAL            )      CIVIL ACTION
597; CHICAGO AREA MECHANICAL                       )
CONTRACTING INDUSTRY IMPROVEMENT                   )      NO.:    19-CV-2029
TRUST; THE PIPE FITTERS’ ASSOCIATION,              )
LOCAL 597 U.A.; PIPE FITTERS’ INDIVIDUAL           )      JUDGE:
ACCOUNT and 401(K) PLAN; and PIPE                  )
FITTING COUNCIL OF GREATER CHICAGO,                )      MAGISTRATE
                                                   )      JUDGE:
             Plaintiffs,                           )
                                                   )
             vs.                                   )
                                                   )
DELTA HEATING &                                    )
AIR-CONDITIONING, INC., an Illinois                )
Corporation,                                       )
                                                   )
             Defendant.                            )

                                       COMPLAINT

      Now come Plaintiffs, the PIPE FITTERS’ RETIREMENT FUND, LOCAL 597, et al., by

and through their attorneys, JOHNSON & KROL, LLC, complaining of the Defendant DELTA

HEATING & AIR-CONDITIONING, INC. (“DELTA”) and allege as follows:

                                 JURISDICTION AND VENUE

1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

      the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

      the subject matter of this action pursuant to 29 U.S.C. §§ 1132(e)(1) and 1145, and 28

      U.S.C. § 1331.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PIPE FITTERS’

      RETIREMENT FUND, LOCAL 597, the PIPE FITTERS’ WELFARE FUND, LOCAL



                                              1
     Case: 1:19-cv-02029 Document #: 1 Filed: 03/25/19 Page 2 of 5 PageID #:2



     597, the PIPE FITTERS’ INDIVIDUAL ACCOUNT and 401(K) PLAN and the PIPE

     FITTERS’ TRAINING FUND, LOCAL 597 (collectively “TRUST FUNDS”), are

     administered at 45 North Ogden Avenue, Chicago, Illinois and pursuant to 28 U.S.C. §

     1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiffs’

     claims occurred in the Northern District of Illinois, Eastern Division.

                                             PARTIES

3.   The TRUST FUNDS receive contributions from numerous employers pursuant to

     collective bargaining agreements between the employers and the PIPE FITTERS

     ASSOCIATION, LOCAL UNION 597, U.A., (“UNION”), and therefore are multi-

     employer plans under 29 U.S.C. § 1002.

4.   The     CHICAGO         AREA       MECHANICAL           CONTRACTORS           INDUSTRY

     IMPROVEMENT TRUST (“INDUSTRY FUND”) is an industry improvement fund

     administered in Burr Ridge, Illinois.

5.   The PIPE FITTING COUNCIL OF GREATER CHICAGO (“PFCGC”) is a labor

     management cooperation committee that is administered in Chicago, Illinois.

6.   The UNION is the bargaining representative of Defendant DELTA’s bargaining unit

     employees.

7.   The Defendant DELTA is an Illinois Corporation with its principal place of business

     located in Elk Grove, Illinois.

                                   COUNT I
                        BREACH OF THE AREA AGREEMENT

8.   Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-7 of this

     Complaint with the same force and effect as if fully set forth herein.

9.   DELTA is an employer engaged in an industry affecting commerce which entered into a

     Subscription Agreement whereby it agreed to be bound by the provisions of the Area


                                               2
      Case: 1:19-cv-02029 Document #: 1 Filed: 03/25/19 Page 3 of 5 PageID #:3



      Agreement negotiated between the UNION and the Mechanical Contractors Association

      for all times relevant to this action. (A copy of the Subscription Agreement is attached as

      Exhibit 1); (A copy of the Area Agreement is attached as Exhibit 2).

10.   Through the agreements referred to in Paragraph 9, DELTA also became bound by the

      provisions of the Agreements and Declarations of Trust which created the TRUST FUNDS

      (hereinafter referred to as the “Trust Agreements”).

11.   Pursuant to the provisions of the Area Agreement and the Trust Agreements, DELTA is

      required to make monthly reports of hours worked by its employees in the Trade and

      Geographic Jurisdictions of the UNION as defined in the Area Agreement and pay

      contributions to the TRUST FUNDS, the INDUSTRY FUND and the PFCGC for each

      hour worked pursuant to the Area Agreement at the negotiated rate. The monthly reports

      and contributions during all times relevant were due on or before the 15th day of the

      calendar month following the calendar month during which the work was performed.

12.   Pursuant to Section 502(g)(2) of ERISA, and the provisions of the Area Agreement and

      Trust Agreements, employers who fail to remit their monthly Contribution Reports and

      contributions to the TRUST FUNDS on a timely basis are responsible for the payment of

      liquidated damages equal to 10% of the amount unpaid and interest at the rate of 1% per

      month for each month that contributions remain unpaid, plus any reasonable attorneys’ fees

      and costs of maintaining suit.

13.   Pursuant to the provisions of the Area Agreement and Trust Agreements, employers who

      fail to submit their monthly Contribution Reports and contributions to the INDUSTRY

      FUND and the PFCGC on a timely basis are responsible for the payment of liquidated

      damages equal to 10% of the amount unpaid and interest at the rate of 1% per month for

      each month that contributions remain unpaid, plus any reasonable attorneys’ fees and costs



                                               3
      Case: 1:19-cv-02029 Document #: 1 Filed: 03/25/19 Page 4 of 5 PageID #:4



      of maintaining suit.

14.   Pursuant to the Area Agreement, DELTA is required to deduct union dues from its

      employees’ paychecks and remit payment of those dues to the UNION.

15.   A recently completed payroll compliance audit report for the period of March 1, 2015

      through August 31, 2018 revealed that DELTA owes the aggregate amount of $190,449.40

      in unpaid contributions and union dues to the TRUST FUNDS, INDUSTRY FUND,

      PFCGC and UNION.

16.   As a result of DELTA’s failure to pay its contributions and union dues in a timely manner

      for the period of March 1, 2015 through August 31, 2018, Defendant DELTA owes

      liquidated damages in the aggregate amount of $18,487.76 and interest the aggregate

      amount of $17,369.83 to the Plaintiffs.

17.   Defendant DELTA has a continuing obligation to contribute to the TRUST FUNDS,

      INDUSTRY FUND, and the PFCGC and to pay union dues deducted from its employees’

      wages to the UNION. Therefore, additional amounts may be owed by DELTA which the

      Plaintiffs also seek to include in damages for any judgment.

18.   Plaintiffs have been required to employ the undersigned attorneys to collect the monies

      that are due and owing from DELTA.

19.   Plaintiffs have complied with all conditions precedent in bringing this suit.

20.   Defendant DELTA is obligated to pay the reasonable attorneys’ fees and court costs

      incurred by the Plaintiffs pursuant to the Area Agreement, Trust Agreements and 29 U.S.C.

      § 1132(g)(2)(D).



      WHEREFORE, Plaintiffs respectfully request:

A.    That Judgment be entered in favor of Plaintiffs and against Defendant DELTA in the



                                                4
      Case: 1:19-cv-02029 Document #: 1 Filed: 03/25/19 Page 5 of 5 PageID #:5



      aggregate amount of $190,449.40 for unpaid contributions and union dues as revealed by

      the payroll compliance audit for the period of March 1, 2015 through August 31, 2018;

B.    That Judgment be entered in favor of Plaintiffs and against Defendant DELTA in the

      aggregate amount of $18,487.76 for liquidated damages;

C.    That Judgment be entered in favor of Plaintiffs and against Defendant DELTA in the

      aggregate amount of $17,369.83 for interest;

D.    That Defendant DELTA be ordered to pay the reasonable attorneys’ fees and costs incurred

      by the Plaintiffs pursuant to the Area Agreement, Trust Agreements and 29 U.S.C. §

      1132(g)(2)(D); and

E.    That Plaintiffs have such other and further relief as the Court may deem just and equitable

      all at the Defendant DELTA’s costs, pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                     Respectfully Submitted,

                                                     PIPE FITTERS’ RETIREMENT FUND,
                                                     LOCAL 597, et al.

                                              By: /s/ Lucas J. Habeeb - 6329755
                                                  One of Plaintiffs’ Attorneys

Lucas J. Habeeb
JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
(312) 372-8587
habeeb@johnsonkrol.com




                                               5
